           Case 1:19-vv-00702-UNJ Document 24 Filed 12/20/19 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-702V
                                    Filed: October 17, 2019
                                        UNPUBLISHED


 ANTONIO PEREZ,

                        Petitioner,                          Special Processing Unit (SPU);
 v.                                                          Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                     Guillain-Barre Syndrome (GBS)
 HUMAN SERVICES,

                        Respondent.


Michael Adly Baseluos, Baseluos Law Firm, PLLC, San Antonio, TX, for petitioner.
Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Corcoran, Chief Special Master:

       On May 14, 2019, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered from Guillain-Barre Syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on September 18, 2018. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On October 15, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 I intend to post this decision on the United States Court of Federal Claims' website. This means the

decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00702-UNJ Document 24 Filed 12/20/19 Page 2 of 2



at 1. Specifically, respondent stated that it is his position “that petitioenr has satisfied
the criteria set froth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids
to Interpretation (“QAI”).” Id. at 5.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
